Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 1 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 2 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 3 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 4 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 5 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 6 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 7 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 8 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                            Exhibit Page 9 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 10 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 11 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 12 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 13 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 14 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 15 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 16 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 17 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 18 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 19 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 20 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 21 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 22 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 23 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 24 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 25 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 26 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 27 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 28 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 29 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 30 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 31 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 32 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 33 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 34 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 35 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 36 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 37 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 38 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 39 of 40
Case 18-24439-JAD   Doc 11-3 Filed 11/19/18 Entered 11/19/18 16:37:21   Desc
                           Exhibit Page 40 of 40
